Citation Nr: 1144561	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-22 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a shell fragment wound scar of the right arm with retained foreign body.  

2.  Entitlement to a rating in excess of 10 percent for a shell fragment wound scar of the right leg with retained foreign body.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

At the time of a July 2010 RO hearing, the Veteran testified as to symptomatology he attributed to his service-connected disabilities.  The testimony seemed to indicate the disability had increased in severity since the time of the last VA examinations for compensation and pension purposes which were conducted in 2008.  Significantly, the hearing officer who conducted the July 2010 hearing informed the Veteran that he would be scheduled for new VA examinations for the disabilities on appeal and when questioned as to whether the Veteran desired to have another VA examination of his right leg, the Veteran responded in the affirmative.  The examiner also noted that it had been a while since the Veteran's right upper extremity was examined and that this should be accomplished also.  Based on the above, the Board finds there is some evidence of record indicating that the service-connected disabilities had increased in symptomatology since the time of the last VA examinations and this, coupled with the fact that the hearing officer informed the Veteran new examinations would be conducted, demonstrates to the Board that the Veteran should be afforded new VA examinations for the disabilities on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his shell fragment wounds to the right arm and right leg since his discharge.  After securing any necessary releases, the AMC/RO should obtain those records identified by the Veteran which have not already been associated with the claims file.  Regardless of the Veteran's response, any outstanding VA treatment records should be obtained and associated with the claims file.  

2.  After the development set out in paragraph 1 above has been completed to the extent possible, schedule the Veteran for an appropriate VA examination or examinations to determine the current severity of his service-connected shell fragment wounds to the right arm and right leg.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  The examiner must make a specific finding as to what symptomatology is caused by the service-connected disabilities.  The examiner must provide findings as to the extent of muscle injury associated the service-connected disabilities, noting which muscle groups are affected by the shell fragment wound residuals.  The examiner must determine if the service-connected disabilities are manifested by any limitation of motion of any body part, and, if the examiner determines that the disability or disabilities are manifested by any limitation of motion, the examination should include range of motion studies.  In conducting range of motion testing, the examiner must use a goniometer and must annotate the examination report to indicate that the device was used.  With regard to range of motion testing, the examiner must report at what point (if any, in degrees) pain is elicited as well as whether there is any other functional loss due to repetitive motion, weakened movement, excess fatigability or incoordination.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups and, if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  The examiner must fully describe the scar or scars associated with the service-connected disabilities and must provide a description of any symptomatology associated with the scars.  The examiner must describe any neurological impairment attributable to the service-connected disability.  

A rationale for any opinion advanced must be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

3.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the claims.  If either claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


